Title: From Alexander Hamilton to Henry Van Schaack, 20 April 1792
From: Hamilton, Alexander
To: Van Schaack, Henry



Sir,
Treasury Department April 20th 1792

I received your letter of the 1st of February shortly after its date, and have duly noticed the remarks it contained on the subject of manufactures, which will not fail to recur when the Legislature shall have time to go into the Consideration of the proposed arrangements. The business yet to be transacted will not admit of their further attention to my report than the giving such modification to the ways and means recently required, as will encourage this interesting branch of the national industry. The bill has nearly made its progress thro the house of Representatives in a form calculated as well to produce that effect as the necessary supplies.
The specimens of carpeting which were very acceptable were immediately placed in the Committee room of the house of Representatives among a Collection of specimens of American manufactures transmitted to the Treasury from several of the States.
I am, Sir, with great consideration & Esteem   Your most obedt Servant
A Hamilton
H. V. Schaack Esqr.
PittsfieldMassachusetts
